     Case 2:16-cv-02465-TLN-KJN Document 134 Filed 11/10/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL J. HICKS,                                No. 2: 16-cv-2465 TLN KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       AFSHIN ARYA, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 10, 2019, the parties entered into a settlement agreement in

19   the instant action and Hicks v. Robles, 1:18-cv-1481 AWI EPG (E.D. Cal.).1

20            After the settlement agreement was reached, plaintiff filed motions in both actions to

21   withdraw from the settlement and to reopen the actions. In the instant action, plaintiff filed a

22   request to rescind the settlement and reopen the action on May 1, 2020. (ECF No. 133.)

23            On October 2, 2020, the undersigned conducted a further settlement conference. The

24   instant action, 1:18-cv-1481 AWI EPG (E.D. Cal.) and the following actions were settled: Hicks

25   v. Davis, 2:19-cv-2424 MCE CKD P; Hicks v. Gamboa, 3:19-cv-3010 (N.D. Cal.); Hicks v. Bien,

26   3:19-cv-1137 CRB (N.D. Cal.); and Hicks v. Diaz, 3:20-cv-0217 CAB BLM (S.D. Cal.). The

27
     1
       It is not clear whether any of the other actions listed below were also settled on September 10,
28   2019.
                                                        1
     Case 2:16-cv-02465-TLN-KJN Document 134 Filed 11/10/20 Page 2 of 3


 1   undersigned ordered the parties to file dispositional documents within thirty days in each case.

 2   (ECF No. 131.)

 3          Thirty days passed from October 2, 2020 and no dispositional documents were filed in

 4   case 1:18-cv-1481 AWI EPG. On November 3, 2020, in case 1:18-cv-1481, Magistrate Judge

 5   Grosjean ordered the parties to file dispositional documents or a motion for an extension of time

 6   on or before November 6, 2020. (See 1:18-cv-1481, ECF No. 135.)

 7          On November 6, 2020 defendants filed a stipulation to withdraw all pending motions in

 8   1:18-cv-1481. (See 1:18-cv-1481, ECF No. 137.) Defendants stated that based on plaintiff’s

 9   withdrawal of his pending motions, the September 10, 2019 stipulation for voluntary dismissal

10   filed in 1:18-cv-1481 would remain in effect. (Id.) Defendants stated that they understood that

11   no further dispositional documents would be required. (Id.) Should the court disagree,

12   defendants requested an additional fourteen days to complete another stipulation for voluntary

13   dismissal in 1:18-cv-1481. (Id.)

14          On November 6, 2020, Magistrate Judge Grosjean signed the stipulation submitted by

15   defendants to withdraw all pending motions in 1:18-cv-1481. (See 1:18-cv-1481, ECF No. 138.)

16          Defendants did not file a stipulation to withdraw plaintiff’s pending motion to vacate the

17   previous settlement and reopen this action filed in the instant action on May 1, 2020.

18   Accordingly, within fourteen days of the date of this order, defendants shall file a stipulation to

19   withdraw plaintiff’s May 1, 2020 motion to vacate the previous settlement and reopen this action.

20          Pursuant to the October 2, 2020 settlement agreement, defendants filed a stipulation of
21   dismissal in Hicks v. Davis, 2: 19-cv-2424 MCE CKD P. Accordingly, within fourteen days of

22   the date of this order, defendants shall coordinate with plaintiff to take all necessary steps and

23   then notify the undersigned whether they have filed appropriate dispositional documents in the

24   other actions settled on October 2, 2020, i.e., Hicks v. Gamboa, 3:19-cv-3010 (N.D. Cal.); Hicks

25   v. Bien, 3:19-cv-1137 (N.D. Cal.); and Hicks v. Diaz, 3:20-cv-0217 CAB BLM (S.D. Cal.) (as

26   well as any other cases that were part of the global settlement herein).
27   ////

28   ////
                                                        2
     Case 2:16-cv-02465-TLN-KJN Document 134 Filed 11/10/20 Page 3 of 3


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.   Within fourteen days of the date of this order, defendants shall file a stipulation to

 3               withdraw plaintiff’s pending motion to vacate the previous settlement and reopen this

 4               action filed on May 1, 2020;

 5          2. Within fourteen days of the date of this order, defendants shall inform the undersigned

 6               whether they filed appropriate dispositional documents in Hicks v. Gamboa, 3:19-cv-

 7               3010 (N.D. Cal.); Hicks v. Bien, 3:19-cv-1137 (N.D. Cal.); Hicks v. Diaz, 3:20-cv-

 8               0217 CAB BLM (S.D. Cal.); and any other cases that were part of the global

 9               settlement herein.

10   Dated: November 10, 2020

11

12

13

14
     Hicks2465.set(2)
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
